Title: From Thomas Jefferson to George Jefferson, 8 June 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington June 8. 1803.
          
          I inclose you the manifests of my tobacco which I had not recieved till last night. they agree with the list I sent you, except omitting the light hhd of 700. ℔ which I presume has been retained above. the amount is 44,439. ℔ Accept my affectionate salutations.
          
            Th: Jefferson
          
        